[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STATE OF CONNECTICUT v. CHRISTOPHER R. TAFT
    Date of Sentence        November 3, 1989 Date of Application     November 3, 1989 Date Application Filed  November 3, 1989 Date of Decision        April 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven. Docket No. 6-293411;
Patricia Buck Wolf, Esq., Defense Counsel, for Petitioner.
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed
BY THE DIVISION: The petitioner, twenty-three (23) years of age at the time of sentencing, was convicted after a CT Page 4327 trial by jury of Larceny, First Degree [Conn. Gen. Stat. Sec.53a-122 (a)(3)]. He was sentenced to ten (10) years, suspended after five (5) years with probation to follow.
Counsel claims that the sentencing court used an old pre-sentence report in this case, which contained flawed information. The report alluded to was filed in Court on June 1, 1989.
The petitioner's record included convictions for Larceny, Violation of Probation, Robbery, Assault, and depict a fairly steady pattern of anti-social (criminal) behavior. He was convicted of a Class "B" felony carrying a maximum penalty of twenty (20) years. He was sentenced to serve a term of five (5) years. Applying the criteria of Practice Book Section 942, that sentence was not disproportionate nor inappropriate.
It is affirmed.
KLACZAK, J. PURTILL, J. NORKO, J.
Purtill, Klaczak, and Norko, J.'s participated in this decision.